WARD, J. (dissenting).
On the 4th of September, 1894, John Ryan was convicted, as appears by the following certificate of conviction:
■‘•Court of Special Sessions, County of Monroe, Town of Perrington—ss.: The People of the State of New York against John Ryan.
“The above-named John Ryan, having been brought before me, Isaac S. Hobbie, justice of the peace of the town of Perrington, charged with indecent exposure of the person and intoxication, having requested to be tried by a court of special sessions, and the above-named John Ryan having thereupon pleaded guilty, and having been thereupon duly convicted, we have adjudged that he be imprisoned in the Monroe county penitentiary for the term of ninety days.
“Dated at the town of Perrington, in said county, the fourth day of September, 1804. I. S- Hobbie, Justice of the Peace.”
Upon a certified copy of this judgment, the relator was confined in the penitentiary. Upon application to the county judge, a writ of habeas corpus was issued by him, directed to the superintendent of this penitentiary, inquiring into the cause of the imprisonment. The superintendent returned to the writ that the relator was held by him, by virtue of the judgment above set *340forth. Upon such return the learned county judge made an order that the relator be discharged on the ground that “the commitment was fatally defective,” and the question here is whether this discharge can be sustained. The appellant claims that the discharge was erroneous; that the- judgment, being valid, is conclusive; and the relator could not be discharged upon habeas corpus. There is no appearance here for the respondent or brief submitted. His attorney hied a stipulation that the case might be submitted on the part of the appellant. It is, neyertheless, the duty of the court to examine the case, and dispose of it upon legal principles.
The only inquiry which the county judge could make upon the return of the writ was whether it appeared from the judgment itself that the court of special sessions had jurisdiction. People v. Protestant Episcopal House of Mercy of City of New York, 128 N. Y. 185, 186, 28 N. E. 473; People v. Neilson, 16 Hun, 214. By section 2031 of the Code of Civil Procedure the imprisoned party must be discharged “if no lawful cause for the imprisonment or restraint, or for the continuance thereof, is shown.” We assume that the county judge discharged the prisoner because it did not appear from the judgment that he was held for any crime that the court had jurisdiction to try. While it is no longer necessary for the judgment of the court of special sessions to recite the facts giving jurisdiction, and it is only necessary to state that he is charged with some crime that the court has jurisdiction to try, “briefly designating the offense” (Code Cr, Proc. § 721), still it must affirmatively appear that some offense has been committed by the party charged that is prescribed by the Penal Code or some statute not. repealed by it (section 2), and which “defines the nature of the various crimes” (section 7). The record of conviction states that the relator was brought before the court, “charged with indecent exposure of the person and intoxication”; that the relator thereupon pleaded guilty, and, having been duly convicted, was imprisoned, etc. A court of special sessions is a court of limited jurisdiction, and has no jurisdiction but what is given it by statute, and no presumption will be indulged in support of such jurisdiction. People v. Mallon, 39 How. Pr. 454; In re Travis, 55 How. Pr. 347; Cases of Lynch and Burns, 9 Abb. N. C. 69. And the jurisdiction must appear by the judgment. Powers v. People, 4 Johns. 292; In re Travis, supra; Thomas v. People, 19 Wend. 480. In People v. Maschke, 2 N. Y. Cr. R. 168, the record of conviction stated that the defendant was convicted of “the misdemeanor of assault and battery.” The court held that a sufficient statement of an offense triable by a court of special sessions in the record. This is undoubtedly so, as the court has power to try assault in the third degree, and that, by the Code, is made a “misdemeanor.” The other degrees of assaults are- felonies.
Assuming that the above statement is a statement that the relator was convicted of the offense charged, the question is, of what offense, if any? It was an offense at common law for a *341person in a public place to willfully expose his person; and, in the shameful reign of Charles II., Sir Charles Sedley was punished by imprisonment and a heavy fine for standing naked in a balcony in a public park in the city of London. We do not find that any offense of this nature was recognized in any of the statutes of this state until the adoption of the Penal Code, section 316 of which provides that “a person who wilfully and lewdly exposes his person or the private parts thereof in any public place or any place where others are present, or procures another to expose himself, is guilty of a misdemeanor.” In 1893 courts of special sessions were given jurisdiction to try the crime of “exposure of the person contrary to law.” This was undoubtedly the offense of which it was sought to convict the relator. In the books, to some extent, and in common parlance, the offense has been designated “indecent exposure of person.” But, in order to convict of the statutory offense, three things must concur: The exposure must be in a public place, or where others are present; it must be a willful exposure and a lewd one. If any one •of these important elements is lacking, the crime is not committed. The exposure must be intentional. Miller v. People, 5 Barb. 203. It is elementary that, in proceedings to punish all crimes where the intent is material, that intent must be alleged and proved. It may be an exposure of the person that is indecent, but does not indicate a lewd purpose. It may be an exposure that is indecent, but not “public,” in the sense in which that term is understood in this connection. Judged by this standard, what becomes of the charge upon which this man is convicted? No importance is attached by the appellant to the statement in the record as to the relator’s intoxication, and none can be, as it is not a crime to be intoxicated except in a public place. Laws 1892, c. 401, § 35. Eliminate this element from the case, and we have simply the statement that the relator had been guilty and was convicted of “indecent exposure of the person.” That bare statement does not allege any crime known to the law of this state.
The order of the county judge discharging the relator should be affirmed.